

	

		III

		109th CONGRESS

		1st Session

		S. RES. 187

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Lott (for himself,

			 Mr. Dodd, and Mr. Frist) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Authorizing the taking of video images in

		  the Chamber of the United States Senate.

	

	

		1.Authorization of taking of

			 video images in Senate Chamber

			(a)AuthorizationSubject to subsection (b), paragraph 1 of

			 rule IV of the Rules for the Regulation of the Senate Wing of the United States

			 Capitol and Senate Office Buildings (prohibiting the taking of pictures in the

			 Senate Chamber) is temporarily suspended for the purpose of permitting the

			 C–SPAN television network to take, during a period the Senate is in recess,

			 video images of the Senate Chamber.

			(b)Limitation on

			 use of imagesThe C–SPAN

			 television network may use video images taken under subsection (a) solely for

			 inclusion in a documentary on the history of the United States Capitol which

			 the network is preparing.

			(c)ArrangementsThe Sergeant at Arms and Doorkeeper of the

			 Senate shall make the necessary arrangements to carry out this resolution,

			 including such arrangements as are necessary to ensure that the taking of video

			 images under this resolution does not disrupt any proceeding of the

			 Senate.

			

